   

FILED

UNITED STATES DISTRICT COURT FOR THE CHARLOTTE, NC
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION JUL 11 2019
“49M D AM TRIcT co
UNITED STATES OF AMERICA DOCKET NO, 9119 > Bavhs RICT COURT
)
v. ) ORDER TO SEAL THE
) CRIMINAL COMPLAINT
SAMUEL CARL PEGG JR. )
) UNDER SEAL

 

UPON MOTION of the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, for an order directing that the Criminal
Complaint and any associated affidavits, warrants, writs, processes or other orders docketed in
connection with that Criminal Complaint be sealed immediately, and that same remain sealed until
further order of this Coutt, to protect the secrecy of the on-going nature of the investigation in this
matter until further order of this court,

IT IS HEREBY ORDERED that the above-captioned case be sealed until further order of
this coutt.

The Clerk is directed to certify copies of this Order to the United States Attorney’s Office.

This the 11th day of July 2019.

dla

THE HON. DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE

 
